MEMORANDUM **
Emilio Reyes Rojo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
Reyes Rojo’s sole contention is that he was denied due process because the IJ did not allow his witness, Dr. Garcia, to present testimony regarding a colleague’s treatment of his son Angel’s asthma. Because Reyes Rojo failed to raise this issue in his notice of appeal or in his counseled brief before the BIA, we lack jurisdiction to consider his claim. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.